DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
An amendment to the claims, filed 3/4/2021, is acknowledged.  Claims 1-3 are amended; Claims 4-6 are canceled.  Claims 1-3 are currently pending.
An amendment to the specification, filed 3/4/2021, is acknowledged.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "enhancing a damping property" in claim 8 is a relative term which renders the claim indefinite.  The term "enhancing a damping property" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In addition, it is unclear what property or properties would be required to meet the claimed limitation.  For example, claim 3 is drawn to the specific damping capacity of the steel.  Therefore, it is unclear if the term in Claim 1 refers to “specific .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 is rejected under 35 U.S.C. 103 as being unpatentable over Baik et al. (US 5891388) in view of Ferraiuolo (US 2015/0329947)(previously cited).
With respect to Claim 1, Baik teaches a Fe-Mn alloy with excellent damping capacity having a composition, by wt%, as follows (col. 1, ln. 41-67; col. 2, ln. 41 to col. 3, ln. 12):

Claim 1
Baik
C
 ≤ 0.1
≤ 0.2
Mn
8-30
10-24
P
≤ 0.1
-
S
≤ 0.02
-
N
≤ 0.1
-
Ti
0-1.0
0.1-2.0
Fe
Balance with impurities
Balance with incidental impurities


Claimed compositional ranges including zero (here, C, P, S, N) are interpreted as optional elements.  Thus, Baik teaches compositional ranges overlapping or falling within each of the required ranges and also teaches specific examples, such as the example detailed above, with a composition falling within each of the instantly claimed ranges.  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.
Baik teaches that the high-Mn steel has improved vibration damping properties resulting from austenite – epsilon martensite interfaces. (para. 2, ln. 49-57; col. 5, ln. 32-58).  Thus, Baik is deemed to teach a steel with a microstructure comprising epsilon martensite and austenite phases, which contribute to enhancing a damping property.
Baik is silent, however, as to the average crystal grain diameter of the epsilon martensite and the austenite.
Ferraiuolo teaches a high-Mn steel with a microstructure which may comprise austenite and epsilon martensite, wherein the steel is formed into a strip by rolling and further, has a grain size (crystal grain diameter) of 1 micron. (para. 20-26, 54, 67, 70).  The reference teaches that by obtaining a fine grain size an improved yield stress (i.e. yield strength) and may be achieved. (para. 70).
Baik and Ferraiuolo are both drawn to high-Mn steels comprising austenite and epsilon martensite phases and further drawn to improved strength properties. (see Baik, col. 1, ln. 41-47).  It would have been obvious to one of ordinary skill in the art to modify the steel of Baik, to obtain a microstructure comprising austenite and epsilon martensite phases having a very fine average crystal 
Additionally, minimizing the average crystal grain diameter of a steel, including the average crystal grain diameter of epsilon martensite and austenite phases, in order to enhance yield strength properties, by routine optimization including adjusting processing parameters such as annealing temperature and time would have been obvious to one of ordinary skill in the art, with a reasonable expectation of success. MPEP 2144.05. (“differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”)
With respect to Claim 2, Baik teaches that the alloy may further comprise one or more of, V: 0.1-1.0 wt% and W: 0.1-0.7 wt%. (col. 1, ln. 51-57; col. 2, ln. 57-67).  It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  MPEP § 2144.05.
With respect to Claim 3, Baik teaches that the alloy comprising epsilon martensite and austenite phases interfaces, as well as the addition of Ti, enhance the damping properties of the steel and teaches specific examples comprising specific damping capacities ranging from 19 to 27. (col. 5, ln. 32-58; Table 1).  As the reference does not specify an elevated temperature, the specific damping capacity is presumed to be at room temperature.  Therefore, Baik is deemed to teach a high-Mn steel sheet with a specific damping capacity meeting the instant claims.  Additionally, as Baik in view of Ferraiuolo teach a steel with the same composition and structure and drawn to maximizing the specific damping capacity, .

Response to Arguments
Applicant’s arguments, filed 3/4/2021, with respect to the rejection(s) of claim(s) 1-3 under 35 U.S.C. 103 have been fully considered and are persuasive in view of Applicant’s amendments to the claims.  Specifically, Claim 1 has been amended to require 0.03-1.0 wt% Ti.  Prior art Ozaki and Choi each fail to teach a high-Mn steel comprising Ti.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Baik in view of Ferraiuolo, as detailed above.
With respect to Applicant’s arguments drawn to prior art Ferraiuolo, Applicant’s arguments have been fully considered but are not found persuasive. 
Applicant argues that Ferraiuolo teaches away from the claimed invention as the reference teaches a content of nitrogen in excess of the claimed range.  This argument is not found persuasive.
First, Ferraiuolo is not relied upon to teach the claimed composition.  Rather, the reference teaches minimizing the grain size of the steel to an average diameter of 1 micron. (see rejection above).  Minor compositional impurity levels, such as that of nitrogen, do not negate the teachings drawn to average grain size, nor would one of ordinary skill in the art expect that minor impurity level differences would preclude the application of the teachings of Ferraiuolo to those of Baik.  Finally, even assuming arguendo that the nitrogen level was critical to the disclosed grain size, the value of 0.11 wt% is deemed sufficiently close to the claimed range of up to 0.1 wt%, to establish a prima facie case of obviousness.  prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of ‘having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium’ as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. ‘The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.’”).
Applicant argues that Ferraiuolo teaches a very fine grain size results in improved yield stress value and does not provide a motivation for changing grain size for improving damping properties. Additionally, Applicant argues that Ferraiuolo “fails to teach, in specific and explicit manners, the claimed ‘average crystal grain diameter of the epsilon martensite is 2 m or less.’” (Remarks, p. 7).  These arguments are not found persuasive.
Ferraiuolo teaches a high-Mn steel with a microstructure which may comprise austenite and epsilon martensite, wherein the steel is formed into a strip by rolling and further, has a grain size (crystal grain diameter) of 1 micron. (para. 20-26, 54, 67, 70).  Therefore, the reference is interpreted to teach forming a steel with a microstructure comprising an average crystal grain diameter of 1 micron, including an epsilon martensite phase.  Furthermore, the broader teachings of the reference, drawn to the benefits of fine grain size are applicable to the steel of Baik comprising epsilon martensite. Therefore, it would have been obvious to one ordinary skill in the art to control the average crystal grain diameter of the steel of Baik, including that of an austenite phase and an epsilon martensite phase, to an average diameter of 1 micron, in order to improve the strength, including yield strength, of the steel, with a reasonable expectation of success.
In response to applicant's argument that fine grain size improves damping properties, the fact that applicant has recognized another advantage which would flow naturally from following the Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US. Pat. No. 5290372.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN A HEVEY/Primary Examiner, Art Unit 1735